Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance:
	The examiner has indicated the claims numbered 1, 2, 4-13, and 15-20 as allowable. The closest prior art to Winebrand et al., 2017/0270357 teaches tracking handwritten letters input into a user interface on a device. Also, the reference teaches a means whereby at least one suggested word in a specific font that is based on the received font corresponding to the input characters is displayed on the user interface. Thus, the reference to Winebrand teaches partial text input and predictive text algorithms that utilize the handwritten characters input into the device. However, the reference fails to explicitly teach and/or suggest a means of ‘determining at least one remaining text to complete the incomplete text based on the length of the at least one gesture and the incomplete text, wherein the length of the at least one gesture corresponds to a number of characters to be determined in the at least one remaining text’. Mapping a length of the gesture to a number of characters to be determined in the at least one remaining text, when read within the combination of elements in the claim would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 





Conclusion
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 






MATTHEW J. LUDWIG
Examiner
Art Unit 2178



ML

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178